Title: To James Madison from William Spread, 24 August 1816
From: Spread, William
To: Madison, James



Honored Sir,
New York Augt. 24th. 1816

Having received a Letter a few Days ago from a man of the Name of Wm. Walsh who resides in Dublin, wherein he mentions that he wrote to the President Concerning a new Machine which he Has lately Invented for the purpose of Cleaning, & dressing Flax in a few hours Green from the Field, & in three Different Qualities which one of them would be fine enough to make fine Lace, or Stockings equal to Silk, in afar Superior Degree, & in one sixth Part of the time that it take’s by the Usual, or Common mode of Dressing Flax;- He earnestly requests me to write to the President to Know if he had received his Letters wherein were Enclosed Samples of the Flax dressed by this New Machine, & Humbly solicits the President to let me know if he had received his Letters, & also if His Excellency would be pleased to Inform me If he could expect any encouragemt. from Government, were he to Come over with his Family to this Country; being absolutly Confident in his opinion, that such an Acquision would be of great Benefit, & Utility to the United States of America.-  Should his Excellency approve of his Intentions, & that he may expect any encouragemt. from Governmt. he will be pleased to Signify it by a few lines directed to Wm. Spread No. 72 Broome Street New York, who will Immediately Communicate the Same to him, and which Will be esteemed as a lasting favor Conferrd on him and Gratefully Acknowledged by His Excellencies Most Humble. Servt.

Wm. Spread


P. S.  I have enclosed to his Excellency by request of the Said Wm. Walsh, three Different Samples which he has sent enclosed to me

